
	

113 SRES 129 ATS: Recognizing the significance of May 2013 as Asian/Pacific American Heritage Month as an important time to celebrate the significant contributions of Asian Americans and Pacific Islanders to the history of the United States.
U.S. Senate
2013-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 129
		IN THE SENATE OF THE UNITED STATES
		
			May 6, 2013
			Ms. Hirono (for herself,
			 Mr. Heller, Mrs. Boxer, Mrs.
			 Murray, Mr. Warner,
			 Mr. Schatz, Mr.
			 Begich, and Mr. Cardin)
			 submitted the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		
			May 23, 2013
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Recognizing the significance of May 2013 as
		  Asian/Pacific American Heritage Month as an important time to celebrate the
		  significant contributions of Asian Americans and Pacific Islanders to the
		  history of the United States.
	
	
		Whereas the United States joins together each May to pay
			 tribute to the contributions of generations of Asian Americans and Pacific
			 Islanders who have enriched the history of the United States;
		Whereas the history of Asian Americans and Pacific
			 Islanders in the United States is inextricably tied to the story of the United
			 States;
		Whereas the Asian-American and Pacific Islander community
			 is an inherently diverse population comprised of more than 45 distinct
			 ethnicities and more than 100 language dialects;
		Whereas, according to the Bureau of the Census, the
			 Asian-American population grew faster than any other racial or ethnic group in
			 the United States during the last decade, surging nearly 46 percent between
			 2000 and 2010, which is a growth rate 4 times faster than that of the total
			 population of the United States;
		Whereas the 2010 decennial census estimated that there are
			 approximately 17,300,000 residents of the United States who identify as Asian
			 and approximately 1,200,000 residents of the United States who identify
			 themselves as Native Hawaiian or other Pacific Islander, making up
			 approximately 5.5 percent and 0.4 percent, respectively, of the total
			 population of the United States;
		Whereas the month of May was selected for Asian/Pacific
			 American Heritage Month because the first immigrants from Japan arrived in the
			 United States on May 7, 1843, and the first transcontinental railroad was
			 completed on May 10, 1869, with substantial contributions from immigrants from
			 China;
		Whereas 2013 marks 70 years since the repeal of the Act of
			 May 5, 1892 (27 Stat. 25, chapter 60) (commonly known as the Geary
			 Act or the Chinese Exclusion Act), and 25 years since
			 the passage of the Civil Liberties Act of 1988 (50 U.S.C. App. 1989b et seq.)
			 that granted reparations to Japanese Americans interned during World War II,
			 both cases in which Congress acted to address discriminatory laws that targeted
			 people of Asian descent;
		Whereas section 102 of title 36, United States Code,
			 officially designates May as Asian/Pacific American Heritage Month and requests
			 the President to issue an annual proclamation calling on the people of the
			 United States to observe the month with appropriate programs, ceremonies, and
			 activities;
		Whereas, in 2013, the Congressional Asian Pacific American
			 Caucus, a bicameral caucus of Members of Congress advocating on behalf of Asian
			 Americans and Pacific Islanders, is composed of 40 Members, including 13
			 Members of Asian or Pacific Islander descent;
		Whereas, in 2013, Asian Americans and Pacific Islanders
			 are serving in State legislatures across the United States in record numbers,
			 including in the States of Alaska, Arizona, California, Connecticut, Colorado,
			 Georgia, Hawaii, Idaho, Maryland, Massachusetts, New York, Pennsylvania, Texas,
			 Utah, Vermont, Virginia, and Washington;
		Whereas the number of Federal judges who are Asian
			 Americans or Pacific Islanders more than doubled between 2009 and 2013,
			 reflecting a commitment to diversity in the Federal judiciary that has resulted
			 in the confirmations of high caliber Asian-American and Pacific Islander
			 judicial nominees;
		Whereas there remains much to be done to ensure that Asian
			 Americans and Pacific Islanders have access to resources and a voice in the
			 Government of the United States and continue to advance in the political
			 landscape of the United States; and
		Whereas celebrating Asian/Pacific American Heritage Month
			 provides the people of the United States with an opportunity to recognize the
			 achievements, contributions, and history of Asian Americans and Pacific
			 Islanders, and to appreciate the challenges faced by Asian Americans and
			 Pacific Islanders: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the significance of May 2013 as
			 Asian/Pacific American Heritage Month as an important time to celebrate the
			 significant contributions of Asian Americans and Pacific Islanders to the
			 history of the United States; and
			(2)recognizes that
			 the Asian-American and Pacific Islander community enhances the rich diversity
			 of and strengthens the United States.
			
